Exhibit 10.1

Continental Resources, Inc.

Banner Pipeline Company, L.L.C.

$800,000,000

5.000% Senior Notes due 2022

PURCHASE AGREEMENT

dated March 5, 2012

Merrill Lynch, Pierce, Fenner & Smith

Incorporated



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

March 5, 2012

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Continental Resources, Inc., an Oklahoma corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $800,000,000 aggregate
principal amount of the Company’s 5.000% Senior Notes due 2022 (the “Notes”).
Merrill Lynch, Pierce, Fenner & Smith Incorporated has agreed to act as the
representative of the several Initial Purchasers (the “Representative”) in
connection with the offering and sale of the Notes.

The Notes will be issued pursuant to an indenture, to be dated as of March 8,
2012 (the “Indenture”), among the Company, the Initial Guarantor (as defined
below) and Wilmington Trust FSB, as trustee (the “Trustee”). Notes will be
issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), between the Company and the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Initial Guarantor and the Initial
Purchasers, pursuant to which the Company and the Initial Guarantor may be
required to file with the Commission (as defined below), under the circumstances
set forth therein, (i) a registration statement under the Securities Act (as
defined below) relating to another series of debt securities of the Company with
terms substantially identical to the Notes (the “Exchange Notes”) and the
Guarantors’ (as defined below) Exchange Guarantees (the “Exchange Guarantees”)
to be offered in exchange for the Notes and the Guarantees (as defined below)
(the “Exchange Offer”) and (ii) a shelf registration statement pursuant to Rule
415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use their commercially reasonable efforts to cause
such registration statements to be declared effective. All references herein to
the Exchange Notes and the Exchange Offer are only applicable if the Company and
the Initial Guarantor are in fact required to consummate the Exchange Offer
pursuant to the terms of the Registration Rights Agreement.

The payment of principal of, premium, if any, and interest on the Notes and the
Exchange Notes when and as the same becomes due and payable, will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally by
(i) Banner Pipeline Company,



--------------------------------------------------------------------------------

L.L.C., a wholly owned subsidiary of the Company (the “Initial Guarantor”) and
(ii) any subsidiary of the Company formed or acquired after the Closing Date
that executes a supplement to the Indenture guaranteeing the Notes in accordance
with the terms of the Indenture, and their respective successors and assigns
(together with the Initial Guarantor, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees related thereto are
herein collectively referred to as the “Securities;” and the Exchange Notes and
the Guarantees related thereto are herein collectively referred to as the
“Exchange Securities.”

Each of the Company and the Initial Guarantor understands that the Initial
Purchasers propose to make an offering of the Securities on the terms and in the
manner set forth herein and in the Pricing Disclosure Package (as defined below)
and agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first
time when sales of the Securities are made is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions therefrom.
Pursuant to the terms of the Securities and the Indenture, investors who acquire
Securities shall be deemed to have agreed that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A under the Securities Act (“Rule 144A”) or Regulation S
under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated March 5, 2012 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated March 5, 2012 in the form attached hereto as Annex
II (the “Pricing Supplement”), describing the terms of the Securities, each for
use by such Initial Purchaser in connection with its solicitation of offers to
purchase the Securities. The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after this Agreement is executed and delivered, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum dated the date
hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

2



--------------------------------------------------------------------------------

The Company and the Initial Guarantor each hereby confirms its agreements with
the Initial Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and the Initial
Guarantor, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers and their Affiliates as to whom the Company
makes no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.

(c) Eligibility for Resale under Rule 144A. When issued on the Closing Date, the
Securities will be eligible for resale pursuant to Rule 144A and will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or

 

3



--------------------------------------------------------------------------------

(as amended or supplemented in accordance with Section 3(a), as applicable) as
of the Closing Date, contains or will contain an untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representative expressly
for use in the Pricing Disclosure Package, the Final Offering Memorandum or
amendment or supplement thereto, as the case may be. The Pricing Disclosure
Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A. The
Company has not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Company Additional Written Communication made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in any Company Additional
Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and the
Initial Guarantor.

(h) The Registration Rights Agreement and DTC Agreement. Each of the
Registration Rights Agreement and the DTC Agreement has been duly authorized
and, on the Closing Date, will have been duly executed and delivered by, and,
assuming the due authorization, execution and delivery thereof by the other
parties thereto, each such agreement will constitute a valid and binding
agreement of, the Company and, in the case of the

 

4



--------------------------------------------------------------------------------

Registration Rights Agreement, the Initial Guarantor, enforceable, in each case
against the Company, and, in the case of the Registration Right Agreement,
against the Initial Guarantor, in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
enforcement is considered in a proceeding in equity or at law) and except as
rights to indemnification under the Registration Rights Agreement may be limited
by applicable law.

(i) Authorization of the Securities and the Exchange Securities. The Notes to be
purchased by the Initial Purchasers from the Company are substantially in the
form contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and, at the Closing Date, will
have been duly executed by the Company and, when issued and authenticated by the
Trustee in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture. The
Exchange Notes have been duly and validly authorized for issuance by the
Company, and if and when issued and authenticated by the Trustee in accordance
with the terms of the Indenture and delivered in the Exchange Offer contemplated
by the Registration Rights Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law) and will be entitled to the benefits of the Indenture. The
Initial Guarantor has duly authorized the Guarantees and, when the Indenture has
been duly authorized, executed and delivered by the Company and the Trustee and
the Notes have been issued and authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, the
Guarantees will constitute valid and binding agreements of the Initial
Guarantor, enforceable against the Initial Guarantor in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law). The Initial Guarantor has duly authorized the Exchange
Guarantees and, when the Indenture has been duly authorized, executed and
delivered by the Initial Guarantor and the Exchange Notes have been issued and
authenticated in the manner provided for in the Indenture and delivered in the
Exchange Offer contemplated by the Registration Rights Agreement, the Exchange
Guarantees will constitute valid and binding agreements of the Initial
Guarantor, enforceable against the Initial Guarantor in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law).

 

5



--------------------------------------------------------------------------------

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Initial Guarantor and, at the Closing Date, will have been
duly executed and delivered by the Company and the Initial Guarantor and,
assuming the due authorization, execution and delivery thereof by the trustee,
will constitute a valid and binding agreement of the Company and the Initial
Guarantor, enforceable against the Company and the Initial Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law).

(k) Description of the Securities and the Indenture. The Securities, the
Exchange Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.

(l) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Offering
Memorandum (exclusive of any amendment or supplement thereto), except in each
case as otherwise disclosed in the Offering Memorandum (exclusive of any
amendment or supplement thereto): (i) there has not been any change in the
capital stock (other than as result of routine activity under the Continental
Resources, Inc. 2000 Stock Option Plan, as amended, and the Amended and Restated
Continental Resources, Inc. 2005 Long-Term Incentive Plan), or material change
in the long-term debt, of the Company or its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, shareholders’ equity,
results of operations or prospects of the Company and the Initial Guarantor,
taken as a whole (any such change is called a “Material Adverse Change”);
(ii) neither the Company nor the Initial Guarantor has entered into any
transaction or agreement that is material to the Company and its subsidiaries,
taken as a whole, or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries, taken as a whole; and
(iii) neither the Company nor either of its subsidiaries has sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.

(m) Independent Accountants. Grant Thornton LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission and included in the Offering Memorandum are independent registered
public accountants within the meaning of Regulation S-X under the Securities Act
and the Exchange Act and within the applicable rules and regulations adopted by
the Public Company Accounting Oversight Board (United States) and any non-audit
services provided by Grant Thornton LLP to the Company or its subsidiaries have
been approved by the Audit Committee of the Board of Directors of the Company.

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated

 

6



--------------------------------------------------------------------------------

and the results of their operations and cash flows for the periods specified.
Such financial statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The audited financial data set forth in the Offering Memorandum under
the captions “Summary—Summary Historical Consolidated Financial Data” and
“Selected Historical Consolidated Financial Data” fairly present the information
set forth therein on a basis consistent with that of the Company’s audited
financial statements. The pro forma financial information and the related notes
thereto included in the Offering Memorandum give effect to assumptions made on a
reasonable basis as set forth in the Offering Memorandum.

(o) Organization and Good Standing. The Company and each of its subsidiaries has
been duly organized and is validly existing and in good standing under the laws
of its jurisdiction of organization, is duly qualified to do business and is in
good standing in each jurisdiction in which its ownership or lease of property
or the conduct of its businesses requires such qualification, and has all power
and authority necessary to own or hold its properties and to conduct the
businesses in which it is engaged, except where the failure to be so qualified
or have such power or authority would not, individually or in the aggregate,
have a material adverse effect on the business, properties, management,
financial condition, shareholders’ equity, results of operations, cash flows or
prospects of the Company and its subsidiaries taken as a whole or on the
transactions contemplated hereby (a “Material Adverse Effect”). The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the Initial Guarantor and 20 Broadway Associates LLC, an
Oklahoma limited liability company, a wholly owned subsidiary of the Company
(“Broadway Associates”) and the Initial Guarantor and Broadway Associates are
the only subsidiaries of the Company.

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor either of its subsidiaries is in
violation of its charter or bylaws or similar organizational documents or is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or a
subsidiary of the Company is a party or by which it may be bound (including,
without limitation, the Company’s Seventh Amended and Restated Credit Agreement
among the Company, the lenders party thereto from time to time and Union Bank,
N.A., as administrative agent, as issuing lender and as swing line lender, dated
June 30, 2010, the Indenture dated as of September 23, 2009 among the Company,
the Initial Guarantor and Wilmington Trust FSB, as trustee, the Indenture dated
as of April 5, 2010 among the Company, the Initial Guarantor and Wilmington
Trust FSB, as trustee and the Indenture dated as of September 16, 2010 among the
Company, the Initial Guarantor and Wilmington Trust FSB, as trustee), or to
which any of the property or assets of the Company or a subsidiary of the
Company is subject (each, an “Existing Instrument”), except for such Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Effect. The Company’s and the Initial Guarantor’s execution, delivery and
performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement and the Indenture, and the issuance and delivery of the Securities or
the Exchange Securities, and consummation of the transactions contemplated
hereby and thereby and by the Offering Memorandum (i) will not result in any
violation of the provisions of the charter or bylaws or similar organizational
documents of the Company or the Initial Guarantor, (ii) will not conflict with
or constitute a breach of, or Default under, or result in the creation or
imposition of any lien,

 

7



--------------------------------------------------------------------------------

charge or encumbrance upon any property or assets of the Company or the Initial
Guarantor pursuant to any Existing Instrument and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or the Initial Guarantor, except, in the case
of clauses (ii) and (iii) above, for such conflicts, breaches, Defaults, liens,
charges, encumbrances or violations as would not, individually or in the
aggregate, result in a Material Adverse Effect. Assuming the accuracy of the
representations, warranties and covenants of the Initial Purchasers set forth
herein, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s and the Initial Guarantor’s execution,
delivery and performance of this Agreement, the Registration Rights Agreement,
the DTC Agreement or the Indenture, or the issuance and delivery of the
Securities or the Exchange Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except such as
may be required by the Securities Act or the securities laws of the several
states of the United States with respect to the Company’s and the Initial
Guarantor’s obligations under the Registration Rights Agreement or which, if not
obtained or made, would not, individually or in the aggregate have a Material
Adverse Effect.

(q) Legal Proceedings. Except as described in the Offering Memorandum, there are
no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or either of its subsidiaries is or may
be a party or to which any property of the Company or either of its subsidiaries
is or may be the subject that, individually or in the aggregate, if determined
adversely to the Company or its subsidiaries, could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company or the Initial Guarantor to perform its obligations under this
Agreement; to the knowledge of the Company, no such investigations, actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or others; and (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required by
the Exchange Act to be disclosed in an annual report on Form 10-K which are not
so disclosed in the Offering Memorandum and (ii) there are no statutes,
regulations or contracts or other documents that are required by the Exchange
Act to be disclosed in an annual report on Form 10-K which are not so disclosed
in the Offering Memorandum.

(r) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Offering Memorandum, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in the Offering Memorandum, or
as would not, individually or in the aggregate, have a Material Adverse Effect,
neither the Company nor either of its subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course.

(s) Title to Real and Personal Property. Each of the Company and its
subsidiaries has good and marketable title to all real and other property owned
by it, in each case free and clear of all liens, encumbrances and defects except
those (i) described in the Offering

 

8



--------------------------------------------------------------------------------

Memorandum or (ii) that would not, individually or in the aggregate, have a
Material Adverse Effect. Except as described in the Offering Memorandum, each of
the Company and its subsidiaries holds all leased real and other property under
valid and enforceable leases, with such exceptions as would not have a Material
Adverse Effect.

(t) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof; and except as otherwise disclosed in the Offering Memorandum,
or as would not, individually or in the aggregate, have a Material Adverse
Effect, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or its subsidiaries or any of their
respective properties or assets.

(u) Investment Company Act. Each of the Company and the Initial Guarantor is not
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, “Investment Company Act”).

(v) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are adequate to protect
the Company and its subsidiaries and their respective businesses; and neither
the Company nor either of its subsidiaries has (i) received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance or
(ii) any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(w) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or its subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened; and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

(x) No Restrictions on Subsidiary. The Initial Guarantor is not currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to the Initial Guarantor from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company.

(y) Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

9



--------------------------------------------------------------------------------

(z) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.

(aa) No Price Stabilization or Manipulation. None of the Company or either of
its subsidiaries has taken and or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(bb) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company, its subsidiaries or any of their respective directors or officers, in
their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and any applicable rules and regulations promulgated
in connection therewith, including Section 402 relating to loans and Sections
302 and 906 relating to certifications.

(cc) Accounting Controls. The Company and its subsidiaries maintain a system of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, and effected by the Company’s board of
directors, management and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including those policies and procedures that (i) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company;
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on the Company’s financial
statements.

(dd) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to provide reasonable assurance that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.

(ee) Compliance with Environmental Laws. (i) The Company and its subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws (including common law), rules, regulations, requirements, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (y) have received and are in
compliance

 

10



--------------------------------------------------------------------------------

with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws (collectively
“Environmental Permits”) to conduct their respective businesses; and (z) except
as described in the Offering Memorandum, have not received any notice or claim
relating to Environmental Laws, including, without limitation, any notice or
claim of any actual or potential liability for the investigation or remediation
of any hazardous or toxic substances or wastes, pollutants or contaminants, and
(ii) there are no costs or liabilities (whether accrued, contingent, absolute,
determined, determinable or otherwise) associated with Environmental Laws or
Environmental Permits, including, without limitation, any capital or operating
expenditures required for cleanup, closure of properties or compliance with
Environmental Laws or Environmental Permits, any related constraints on
operating activities and any potential liabilities to third parties, of or
relating to the Company or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required Environmental Permits, or cost or liability, as would not, individually
or in the aggregate, have a Material Adverse Effect.

(ff) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance, in all material respects, with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding any transactions effected pursuant to a statutory or
administrative exemption and transactions which, individually or in the
aggregate, would not have a Material Adverse Effect; and no such plan is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA.

(gg) Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or either of its subsidiaries, on the one hand, and
the directors, officers, shareholders, customers or suppliers of the Company or
either of its subsidiaries, on the other, that is required by the Exchange Act
to be disclosed in an annual report on Form 10-K which is not so disclosed in
the Offering Memorandum.

(hh) Foreign Corrupt Practices Act. None of the Company, its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company or either of its subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

11



--------------------------------------------------------------------------------

(ii) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(jj) OFAC. None of the Company, its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company or either of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partners
or other person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(kk) Reserve Data. (i) The oil and natural gas reserve estimates of the Company
and its subsidiaries as of December 31, 2007, 2008, 2009, 2010 and 2011
contained and incorporated by reference in the Offering Memorandum are derived
from reports that have been prepared by, or have been audited by, Ryder Scott
Company, LP, as set forth and to the extent indicated therein, and (ii) such
estimates fairly reflect the oil and natural gas reserves of the Company and its
subsidiaries, as applicable, at the dates indicated therein and are in
accordance, in all material respects, with Commission guidelines applied on a
consistent basis throughout the periods involved.

(ll) Independent Petroleum Engineers. Ryder Scott Company, LP has represented to
the Company that it is, the Company believes it to be, and its engineers are
independent petroleum engineers with respect to the Company and for the periods
set forth in the Offering Memorandum.

(mm) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Offering Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(nn) Unrestricted Subsidiary. Broadway Associates is designated an “Unrestricted
Subsidiary” under the Indenture dated as of September 23, 2009 among the
Company, the Initial Guarantor and Wilmington Trust FSB, as trustee, the
Indenture dated as of April 5, 2010 among the Company, the Initial Guarantor and
Wilmington Trust FSB, as trustee and the Indenture dated as of September 16,
2010 among the Company, the Initial Guarantor and Wilmington Trust FSB, as
trustee.

 

12



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company or the Initial Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or the
Initial Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Initial Guarantor agrees to
issue and sell to the Initial Purchasers, all of the Securities, and the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Initial Guarantor the aggregate principal amount of Securities set forth
opposite their names on Schedule A, at a purchase price of 98.375% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms, subject to the conditions thereto, herein set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
global form to be purchased by the Initial Purchasers and payment therefor shall
be made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York (or such other place as may be agreed to by the Company and the
Representative) at 9:00 a.m. New York City time, on March 8, 2012, or such other
time and date as the Representative shall designate by notice to the Company
(the time and date of such closing are called the “Closing Date”). The Company
hereby acknowledges that circumstances under which the Representative may
provide notice to postpone the Closing Date as originally scheduled include, but
are in no way limited to, any determination by the Company or the Initial
Purchasers to re-circulate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, the Securities to the Representative for the accounts of the several
Initial Purchasers through the facilities of the Depositary on the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Securities shall be in such denominations and registered in the name of Cede &
Co., as nominee of the Depositary, pursuant to the DTC Agreement, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Representative may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”).

SECTION 3. Additional Covenants. Each of the Company and the Initial Guarantor
further covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As

 

13



--------------------------------------------------------------------------------

promptly as practicable following the Time of Sale and in any event not later
than the second business day following the date hereof, the Company will prepare
and deliver to the Initial Purchasers the Final Offering Memorandum, which shall
consist of the Preliminary Offering Memorandum as modified only by the
information contained in the Pricing Supplement. The Company will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement. The
Company will not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representative shall previously have been furnished a
copy of the proposed amendment or supplement at least two business days prior to
the proposed use or filing, and shall not have objected to such amendment or
supplement. Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company will
furnish to the Representative a copy of such written communication for review
and will not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representative reasonably object.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company agrees
to promptly prepare (subject to Section 3 hereof), and furnish at its own
expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of Securities, be misleading or so that the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Initial Guarantor shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or

 

14



--------------------------------------------------------------------------------

to obtain exemptions from qualifying or registering) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or any other jurisdictions designated
by the Representative, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. None of the Company or Initial Guarantor
shall be required to qualify as a foreign corporation or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Initial Guarantor shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
45 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch, Pierce, Fenner & Smith Incorporated (which
consent may be withheld at the sole discretion of Merrill Lynch, Pierce,
Fenner & Smith Incorporated), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the offering of, or file any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than as contemplated by this Agreement and to register the
Exchange Securities). For the avoidance of doubt, this paragraph (h) shall not
affect the Company’s ability to borrow amounts under its revolving credit
facility or to increase the borrowing base thereunder.

 

15



--------------------------------------------------------------------------------

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Initial Purchasers:
(i) as soon as practicable after the end of each fiscal year, copies of the
Annual Report of the Company containing the balance sheet of the Company as of
the close of such fiscal year and statements of income, shareholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent registered public accountants; (ii) as soon as practicable after the
filing thereof, copies of each proxy statement, Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report filed
by the Company with the Commission, the Financial Industry Regulatory Authority,
Inc. (“FINRA”) or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(l) Legended Securities. Each certificate for a Security will bear a legend
substantially to the effect of that contained in “Notice to Investors” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or the Initial
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Initial Guarantor,
jointly and severally, agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(i) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (ii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Initial Purchasers, (iii) all fees and expenses of the Company’s and the
Initial Guarantor’s counsel, independent independent registered public
accountants, independent petroleum engineers and other advisors,

 

16



--------------------------------------------------------------------------------

(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements and exhibits),
and all amendments and supplements thereto, this Agreement, the Registration
Rights Agreement, the Indenture, the DTC Agreement and the Securities, (v) all
filing fees and expenses incurred by the Company, the Initial Guarantor or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or other jurisdictions designated by
the Initial Purchasers (including, without limitation, the cost of preparing,
printing and mailing preliminary and final blue sky or legal investment
memoranda and any related supplements to the Pricing Disclosure Package or the
Final Offering Memorandum), (vi) the fees and expenses of the Trustee, including
the fees and disbursements of counsel for the Trustee in connection with the
Indenture, the Securities and the Exchange Securities, (vii) any fees payable in
connection with the rating of the Securities or the Exchange Securities with the
ratings agencies, (viii) any filing fees incident to the review by FINRA, if
any, of the terms of the sale of the Securities or the Exchange Securities and
(ix) all fees and expenses (including reasonable fees and expenses of counsel)
of the Company and the Initial Guarantor in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Initial Guarantor of their respective other obligations
under this Agreement. The Initial Purchasers agree to pay all of their and the
Company’s expenses incident to the “road show” for the offering of the
Securities, including the cost of leasing or operating any airplane (including
the airplane owned or operated by the Company) or other transportation. Except
as provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Initial Guarantor set forth in Section 1 hereof as of the date hereof and as
of the Closing Date as though then made and to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Grant Thornton LLP, independent registered public
accountants for the Company, a “comfort letter” dated the date hereof addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Preliminary Offering
Memorandum and the Pricing Supplement and other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from such
accountants, a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than five days prior to the Closing
Date.

(b) Reserve Letters. On the date hereof and on the Closing Date, Ryder Scott
Company, LP shall have furnished to the Representative, at the request of the
Company, reserve

 

17



--------------------------------------------------------------------------------

report confirmation letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in such letters to Initial Purchasers with respect to
the reserve and other operational information contained in the Offering
Memorandum.

(c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or the Initial
Guarantor by any “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436 under the Securities Act.

(d) Opinion of Counsel for the Company. On the Closing Date, the Initial
Purchasers shall have received, in form and substance reasonably satisfactory to
the Representative, the favorable opinions of (i) Conner & Winters, LLP,
Oklahoma counsel to the Company and (ii) Latham & Watkins LLP, special counsel
for the Company, each dated as of such Closing Date, the forms of which are
attached as Exhibits A-1 and A-2, respectively.

(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f) Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received, in form and substance reasonably satisfactory to the
Representative, a written certificate executed by the Chairman of the Board,
Chief Executive Officer or President of the Company and the Initial Guarantor
and the Chief Financial Officer or Chief Accounting Officer of the Company and
the Initial Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(c)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Initial Guarantor set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Initial Guarantor has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(g) Registration Rights Agreement. The Company and the Initial Guarantor shall
have entered into the Registration Rights Agreement and the Initial Purchasers
shall have received executed counterparts thereof.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or clauses (i) or (v) of
Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and the Initial Guarantor, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are permitted to be made. Each such offer or sale
shall only be made to persons whom the offeror or seller reasonably believes to
be Qualified Institutional Buyers or non-U.S. persons outside the United States
to whom the offeror or seller reasonably believes offers and sales of the
Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

(B) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities, and the Company and the Initial Guarantor
will not solicit offers for, or offer or sell, the Securities in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and will not engage in any directed selling efforts with respect to the
Securities within the meaning of Regulation S, and the Company and the Initial
Guarantor will comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

 

19



--------------------------------------------------------------------------------

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the legend substantially
in the form of that contained in “Notice to Investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by Subsequent Purchasers.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Initial Guarantor, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its directors, officers, employees and affiliates and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company or as otherwise
permitted by Section 8(d) hereof), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based: (i) upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; (ii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; (iii) in whole
or in part upon any failure of the Company to perform its obligations hereunder
or under law; or (iv) any act or failure to act or any alleged act or failure to
act by any Initial Purchaser in connection with, or relating in any manner to,
the offering contemplated hereby, and which is included as part of or referred
to in any loss, claim, damage, liability or action arising out of or based upon
any matter covered by clause (i) above, provided that the Company shall not be
liable under this clause (iv) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such director, officer, employee, affiliate or controlling person for
any and all expenses (including the fees and disbursements of counsel chosen by
Merrill Lynch, Pierce, Fenner and Smith Incorporated) as such expenses are
reasonably incurred by such Initial Purchaser or such director, officer,
employee or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only

 

20



--------------------------------------------------------------------------------

to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the
Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company may otherwise have.

(b) Indemnification of the Company and the Initial Guarantor. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Initial Guarantor, each of their respective directors and officers
and each person, if any, who controls the Company or the Initial Guarantor
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company, the
Initial Guarantor or any such director or controlling person may become subject,
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser or as otherwise permitted by Section 8(d) hereof), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by the Representative on behalf of such Initial Purchaser expressly for
use therein; and to reimburse the Company, the Initial Guarantor and each such
director or controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, the Initial Guarantor or such director or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. Each of the Company and
the Initial Guarantor hereby acknowledges that the only information that the
Initial Purchasers through the Representative have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the second and third sentences of the sixth paragraph and the thirteenth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but

 

21



--------------------------------------------------------------------------------

the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 8 or to
the extent it is not materially prejudiced as a proximate result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel)), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

 

22



--------------------------------------------------------------------------------

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Initial Guarantor, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Initial Guarantor,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Initial Guarantor, on the one hand, and
the Initial Purchasers, on the other hand, in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities. The relative fault of
the Company and the Initial Guarantor, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company and the Initial Guarantor, on the one hand, or the Initial
Purchasers, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Initial Guarantor and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.

 

23



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or the Initial Guarantor, and each person, if any, who
controls the Company or the Initial Guarantor with the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company and the Initial Guarantor.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE;
(ii) trading in securities generally on either the Nasdaq Stock Market or the
NYSE shall have been suspended or limited, or minimum or maximum prices shall
have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (iii) a general banking moratorium shall
have been declared by any federal, New York or Oklahoma authorities; (iv) there
shall have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to proceed with the offering sale or delivery of the Securities in the manner
and on the terms described in the Pricing Disclosure Package or to enforce
contracts for the sale of securities; and (v) the representation in Section 1(d)
is incorrect in any respect. Any termination pursuant to this Section 10 shall
be without liability on the part of (a) the Company or the Initial Guarantor to
any Initial Purchaser, except that the Company and the Initial Guarantor shall
be obligated to reimburse the expenses of the Initial Purchasers pursuant to
Sections 4 and 6 hereof, (b) any Initial Purchaser to the Company, or (c) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Initial Guarantor, their respective officers and the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Initial Purchaser, the Company, the Initial Guarantor or any of their
partners, officers, directors, affiliates or any controlling person, as the case
may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

 

24



--------------------------------------------------------------------------------

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

Facsimile: 212-901-7897

Attention: Legal Department

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 701-5800

Attention: Joseph A. Hall

If to the Company or the Initial Guarantor:

Continental Resources, Inc.

P.O. Box 268835

Oklahoma City, Oklahoma 73126

Facsimile: (580) 548-5253

Attention: John Hart

with a copy to:

Latham & Watkins LLP

811 Main Street

Houston, Texas 77002

Facsimile: (713) 546-5401

Attention: Sean T. Wheeler

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

 

25



--------------------------------------------------------------------------------

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities set forth
opposite their respective names on Schedule A bears to the aggregate principal
amount of Securities set forth opposite the names of all such non-defaulting
Initial Purchasers, or in such other proportions as may be specified by the
Initial Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Initial Guarantor acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between

 

26



--------------------------------------------------------------------------------

the Company and the Initial Guarantor, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company and the Initial Guarantor are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, Initial Guarantor or
their respective affiliates, stockholders, creditors or employees or any other
party; (iii) no Initial Purchaser has assumed or will assume an advisory or
fiduciary responsibility in favor of the Company or the Initial Guarantor with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company or the Initial Guarantor on other matters) or any
other obligation to the Company and the Initial Guarantor except the obligations
expressly set forth in this Agreement; (iv) the several Initial Purchasers and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Initial
Guarantor and that the several Initial Purchasers have no obligation to disclose
any of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and the Company
and the Initial Guarantor have consulted their own legal, accounting, regulatory
and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Initial Guarantor and the several
Initial Purchasers, or any of them, with respect to the subject matter hereof.
The Company and the Initial Guarantor hereby waive and release, to the fullest
extent permitted by law, any claims that the Company and the Initial Guarantor
may have against the several Initial Purchasers with respect to any breach or
alleged breach of fiduciary duty.

SECTION 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, CONTINENTAL RESOURCES, INC. By:  

/s/ John Hart

Name:   John Hart Title:   Chief Financial Officer and Senior Vice President
BANNER PIPELINE COMPANY, L.L.C., as Initial Guarantor By:  

/s/ John Hart

Name:   John Hart Title:   Chief Financial Officer and Senior Vice President of
Sole Member



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

        Acting on behalf of themselves

        and as the Representative of

        the several Initial Purchasers

By:     Merrill Lynch, Pierce, Fenner & Smith    

Incorporated

  By:  

/s/ John Pantalena

  Name:   John Pantalena   Title:   Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to
be Purchased  

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

   $ 392,000,000   

J.P. Morgan Securities LLC.

     120,000,000   

RBS Securities Inc

     80,000,000   

Banco Bilbao Vizcaya Argentaria, S.A

     32,000,000   

Mitsubishi UFJ Securities (USA), Inc

     32,000,000   

U.S. Bancorp Investments, Inc

     32,000,000   

Wells Fargo Securities, LLC.

     32,000,000   

Capital One Southcoast, Inc

     16,000,000   

Citigroup Global Markets Inc

     16,000,000   

Lloyds Securities Inc

     16,000,000   

TD Securities (USA) LLC.

     16,000,000   

UBS Securities LLC.

     16,000,000      

 

 

 

Total

   $ 800,000,000   



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

 

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

 

LOGO [g309297g67a09.jpg]

Continental Resources, Inc.

March 5, 2012

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated March 5, 2012. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

 

 

Terms Applicable to the 5.000% Senior Notes due 2022

Issuer:

   Continental Resources, Inc.

Principal Amount:

   $800,000,000. The size of the offering has been increased from the
$650,000,000 aggregate principal amount reflected in the Preliminary Offering
Memorandum.

Gross Proceeds:

   $800,000,000

Title of Securities:

   5.000% Senior Notes due 2022 (the “Notes”)

Final Maturity Date:

   September 15, 2022

Guarantor:

   Guaranteed by our sole restricted subsidiary Banner Pipeline Company, L.L.C.

Issue Price:

   100.000%

Coupon:

   5.000%

Yield to Maturity:

   5.000%

Interest Payment Dates:

   March 15 and September 15, beginning on September 15, 2012

Record Dates:

   March 1 and September 1

Optional Redemption:

   Prior to March 15, 2017, the Notes will be redeemable by the Issuer, in whole
or in part, at a price equal to 100% of the principal amount thereof, plus the
“Applicable Premium” as described in the Preliminary Offering Memorandum, plus
accrued and unpaid interest, if any, to the date of redemption. In addition, the
Notes will be redeemable by the Issuer, in whole or in part, on or after March
15, 2017 at the redemption prices (expressed as percentages of the principal
amount thereof) set forth below, plus accrued and unpaid interest, if any, to
the applicable date of redemption, on March 15 of the years set forth below:   
  

Year

  

Price

   2017    102.500%    2018    101.667%    2019    100.833%    2020 and
thereafter    100.000%

 

Annex II-1



--------------------------------------------------------------------------------

Optional Redemption with

Equity Proceeds:

   Up to 35% at 105.000% prior to March 15, 2015

Initial Purchasers:

  

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

J.P. Morgan Securities LLC

RBS Securities Inc.

Banco Bilbao Vizcaya Argentaria, S.A.

Mitsubishi UFJ Securities (USA), Inc.

U.S. Bancorp Investments, Inc.

Wells Fargo Securities, LLC

Capital One Southcoast, Inc.

Citigroup Global Markets Inc.

Lloyds Securities Inc.

TD Securities (USA) LLC

UBS Securities LLC

Trade Date:

   March 5, 2012

Settlement Date:

   March 8, 2012 (T+3 business days)

Denominations:

   $1,000 and integral multiples of $1,000 in excess thereof

Distribution:

   144A and Regulation S with registration rights as set forth in the
Preliminary Offering Memorandum

CUSIPS and ISIN Numbers:

   144A Notes:
CUSIP: 212015 AG6
ISIN: US212015AG63    Reg S Notes:
CUSIP: U21180 AA9
ISIN: USU21180AA90

Changes to the Preliminary Offering Memorandum:

   As of February 29, 2012, after giving effect to the application of the
estimated net proceeds from this offering, we would have had $2.0 million of
indebtedness outstanding under our revolving credit facility.

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

Annex II-2